DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 12/07/2021, with respect to claim 1 has been fully considered and are persuasive.  The rejection of 10/12/2021 has been withdrawn. 

Allowable Subject Matter
The previous rejections have been withdrawn for the reasons discussed in the interview summary mailed 11/22/21 and remarks filed 12/7/21. The applicant argued that the rejection of claim 1 over Bagaoisan et al. is impermissible hindsight since Bagaoisan fails to disclose the slot configuration as recited. The examiner is in agreeance and thus withdraws the rejection of 10/12/2021. 
Claims 1, and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, and 5-20, the prior art of record fails to disclose a ligation clip comprising: a hinge formed integrally with a first and second jaw wherein the outer surface of the inner hinge portion includes a central convex section that is bounded by two concave sections, the central convex section of the outer surface being aligned with the concave section of the inner surface and each of the two concave sections of the outer surface being aligned with a respective one of the two convex sections of the inner surface.
US 2014/0243862B) discloses: (Figure 1)  a ligation clip (100), a first jaw (101) defining a first clamping surface (107) and an outer surface (106),  second jaw (102) defining a second clamping surface (105) and an outer surface (104), a hinge (103) with an inner hinge portion (109) and an outer hinge portion (110), and wherein the inner surface of the inner hinge portion is defined by a plurality of curved (See annotated figure below) sections including a concave section and two convex sections, the concave section being bounded by the two convex sections (See annotated figure below), and wherein the outer surface of the inner hinge portion includes a central convex section that is bounded by two concave sections (See annotated figure 3a below).
[AltContent: textbox (See figure to the left. Dashed arrows point to the two convex sections and the solid arrow points to the central concave section. )]
    PNG
    media_image1.png
    523
    424
    media_image1.png
    Greyscale

[AltContent: textbox (See figure to the left. The dashed arrows point to the two concave sections and the solid arrow points to the central convex section. )]
    PNG
    media_image2.png
    585
    438
    media_image2.png
    Greyscale

Bagaoisan fails to disclose or render obvious, wherein the central convex section of the outer surface being aligned with the concave section of the inner surface and each of the two concave .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Documents A of the prior art of record disclose. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                
                                                                                                                                                                                        /KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771